DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the half-segment disk (claims 1-2 and 5-12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0021445 (Franks (Publication of USPN 9,315,203) in view of US Pub 2003/0107161 (Teichmann) and US Pub 2016/0144931 (Duff).
Regarding claim 1, Franks discloses a level control system for adjusting the level of a rail vehicle, the system comprising: at least one level control cylinder 420a and one level control piston 422a, wherein the level control piston is at least partially movably received in the level control cylinder, wherein the level control cylinder has a collared shoulder 420b, wherein the level control system has a first fixing disk 416b which is connected to the level control piston for the purposes of transmitting a lifting movement.  (See Figs 7 and 8).  Franks does not disclose spacer elements located between the collared shoulder 420b and the first fixing disk 416b; and between the collared shoulder and the car body.  However, Teichmann discloses a cylinder 38 with a shoulder (at 40. See Fig 2).  Teichmann further discloses that it is known to include a spacer or shim 49 (See Fig 2 of Teichmann) arranged within a level control system on top of the cylinder head/collared shoulder 40 and wherein the at least one spacer element is arranged between the collared shoulder 40 and the fixing disk 33 (Fig 2 in Teichmann).  Teichmann also discloses that the at least one spacer element is arranged between the collared shoulder of the level control cylinder and a car body of the rail vehicle (See Para [0055] and Fig 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spacer/shim above the cylinder head/collared shoulder (the top of shoulder 420b in Franks) in the system in Franks as taught by Teichmann in order to influence/adjust the height of the cylinder.  The combination of Franks and Teichmann does not disclose that the at least one spacer element is a half-segment disk.  However, Duff discloses that the spacer having a half-segment disk configuration is well known and that the at least two spacer elements form a circular disk/spacer (See Duff at Figs 6A-6C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two spacer elements each being half-segments disks to form a circular disk for simplicity and ease of installation.  (See Para [0052] in Duff).
Regarding claim 2, the combination of Franks, Teichmann and Duff discloses that the level control piston has a collared shoulder (420b in Fig 8 in Franks) in contact with the first fixing disk (shown in contact in Fig 7 in Franks), such that the at least one spacer element 49 (added from Teichmann) is arranged between the collared shoulders of the level control piston and of the level control cylinder.
Regarding claim 5, the combination of Franks and Teichmann shows that the spacer/shim 49 (in Teichmann, but having the configuration as disclosed in Duff) is fastenable (via fastener 41, shown in Fig 2 in Teichmann) to the collared shoulder of the level control cylinder.
Regarding claim 7, the combination of Franks, Teichmann, and Duff and using the configuration of the spacer (Figs 6A-C) as shown in Duff, shows that the at least two spacer elements are arranged in a symmetrically distributed manner between the collared shoulder of the level control cylinder and the first fixing disk.
Regarding claim 8, the combination of Franks and Teichmann and Duff using the configuration of spacer 49 in Teichmann, but having the configuration shown in Figs 6A-6C as shown in Duff shows the at least two spacer elements can be arranged symmetrically directly between the collared shoulder 420b (in Franks) and the car body of the rail vehicle.
Regarding claim 9, Franks does not disclose bellows.  However, Teichmann discloses bellows 37 arranged between the collared shoulders of the cylinder and the piston (See Fig 2 of Teichmann).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bellows taught by Teichmann for the level control system of Franks to protect the piston from becoming soiled and from dirt entering the cylinder.
Regarding claim 10, the combination of Franks and Teichmann shows that there is a groove in the top of the cylinder head 40 in Teichmann (See Fig 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a groove in either or both of the shoulders of the cylinder and piston in Franks in order to connect the at least one bellow in a seated fashion.  (See Teichmann in Para [0058]).
Regarding claim 12, Franks shows a single and centrally arranged fastening element 122C (See Fig 3) for connecting the level control piston to the level control cylinder.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franks, Teichmann, Duff and further in view of US Pub 2013/0161138 (Barefoot).
Regarding claim 6, the combination of Franks, Teichmann and Duff does not disclose that the at least one spacer element can be fastened by a magnetic fastening element or formed from a magnetic material.   However, Barefoot discloses that it is known that one method for fastening a spacer in a valve is for the spacer/shim 62 to be a magnet and having a ring 49 in the valve that is magnetized in order to hold/fasten the spacer in place.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the system in the combination of Franks, Teichmann, and Duff to try and use the known option of a magnet, as taught by Barefoot, to secure the shim/spacer within the level control system.  (See Barefoot at Para [0068]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franks, Teichmann, Duff and further in view of USPN 6,104,424 (Kratz).
Regarding claim 11, the combination of Franks, Teichmann, and Duff does not disclose a stiffening element in the bellows.  However, Kratz discloses a piston/cylinder assembly with bellows 18 having a stiffening element/retention beads 21 and 22 configured such that the bellows is detachably and rotatably fixed in the grooves.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the level control system of Franks and Teichmann to provide the stiffening configurations at the ends of the bellows as taught by Kratz in order to improve the sealing effect of the bellows within the grooves on the assembly.  (See Col 3, lines 38-42 and Col 4, lines 33-41).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Duff shows that the half-segment disk is known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616